                                 Exhibit B
Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 1 of 25



                      INDEX OF DOCUMENTS FILED
                        WITH REMOVAL ACTION

              ROBERT JONES V. STATE FARM MUTUAL
               AUTOMOBILE INSURANCE COMPANY

        (a)   Plaintiff’s Original Petition;

        (b)   Executed Citation on State Farm;

        (c)   Defendant State Farm’s Original Answer;

        (d)   Defendant State Farm’s Jury Demand; and

        (e)   Docket Sheet
                                                             Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 2 of 25                                         9/26/2019 11:13 AM
                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                Envelope No. 37147277
                                                                                                                          By: Joshua Hall
                                                                                                             Filed: 9/26/2019 11:13 AM




                                            CAUSE NO.               2019-70226

ROBERT JONES                                                       §                IN THE DISTRICT COURT
                                                                   §
VS.                                                                §                HARRIS COUNTY, TEXAS
                                                                   §
STATE FARM MUTUAL            §
AUTOMOBILE INSURANCE COMPANY §                                                   334th   JUDICIAL DISTRICT

           PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
           Plaintiff, Robert Jones, files this his Original Petition complaining of and against

Defendant, State Farm Mutual Automobile Insurance Company.

                                                      DISCOVERY CONTROL PLAN

           Discovery is intended to be conducted under Level 3 of the Texas Rules of Civil

Procedure 190.

                                                                PARTIES

           Plaintiff, Robert Jones, is a resident of Galveston County, Texas, and the last three digits

of his Texas driver's license number are 318.

           Defendant, State Farm Mutttal Automobile Insurance Company is an insurance carrier

licensed and authorized to conduct business in Harris County, Texas. Defendant may be served

with process of service by serving its registered agent, Corporation Service Company, 211 E.                        7th


Street, Suite 620, Austin, Texas 78701 or wherever it may be found.

                                                           JURISDICTION AND VENUE

            The court has jurisdiction over the controversy because the damages are within the

jurisdictional limits of the court. The court has jurisdiction over Defendant because it has sufficient

contacts with the state of Texas to avail itself to the jurisdiction of Texas courts. Pursuant to Texas

Civil Practice & Remedies Code § 15.002(a)(1), venue is proper in this county because all or a


Plaintiff's Original Petition and Request for Disclosure
                                                           Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 3 of 25



substantial part of the events or omissions giving rise to the claim occurred in Harris County.

Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff states that he seeks monetary relief in

excess of $1,000,000.00.

                                                               FACTS

           This lawsuit results from a collision that occurred on April, 1 2018 in Houston, Harris

County, Texas. At the time of the collision, Plaintiff was safely and lawfully traveling southbound

near the 6500 block of the Gulf Freeway. Simultaneously, Mr. Le, was driving directly behind

Plaintiff, failed to keep a proper lookout, failed to maintain a safe traveling distance, failed to

safely apply his bralces and violently crashed his vehicle into the rear of Plaintiff's vehicle. As a

result of the collision, Mr. Le was cited for failure to control speed and failure to establish financial

responsibility. Mr. Le's negligence was the direct cause of this wreck and caused Plaintiff to suffer

severe bodily injuries and medical expenses to treat such injuries. Plaintiff has uninsured motorist

coverage, but Defendant has refiised to tender the rightful amount to their insured.

                                           ACTION FOR BENEFITS UNDER THE POLICY

           Plaintiff has fully complied with all of the conditions precedent to bring an action under

the policy issued by Defendant, yet Defendant has failed to make any reasonable effort to resolve

the claim. In support of this action, Plaintiff would show that Mr. Le was negligent and that his

negligence was a proximate cause of Plaintiff's damages. As the result of the wreck caused by Mr.

Le, Plaintiff sustained damages that far exceed the amount of available and collectible uninsured

motorist coverage issued to Plaintiff.




Plaintiff's Original Petition and Request for Disclosure
                                                            Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 4 of 25



                                      SUIT TO DETERMINE CONTRACTUAL Z,IABILITY

           Defendant is obligated to pay damages which Plaintiff is "legally entitled to recover" from

the underinsured motorist. Tex. Ins. Code art. 5.06-1(5). Thus, suit is hereby filed to obtain a

judgment establishing the negligence and uninsured/underinsured status of the negligent driver.

           The underinsured motorist insurance contract is held to be unique because, according to its

terms, benefits are conditioned upon Plaintiff's legal entitlement to receive damages from a third

parry. Since underinsured motorist insurance contracts, unlike many first-party insurance contracts

in which the policy along dictates coverage, utilize tort law to determine coverage, suit is hereby

filed to establish liability and damages thereunder. As a result of the collision made the basis of

this suit, Plaintiff incurred damages as a proximate result of the negligence of the

uninsured/underinsured motorist.

                                               BREACH OF INSURANCE CONTRACT

           All of the premiums that were due on the Defendant's policy with Plaintiff as a named

insured, at the time of the incident made the basis of this lawsuit, were paid and the policy was in

full force and effect. Defendant kept Plaintiff's money and obligated itself as described in the

insurance policy that was in effect at the time of the incident in question. The severe damages in

this case are such that they invoke the protection bought and paid for from State Farm for

uninsured/underinsured motorist coverage. Defendant failed and refused to pay the money due

under the uninsured/underinsured provisions of the policy. This failure and refusal to pay

constitutes a breach of contract.

                                BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

           Without adequate explanation or justification, Defendant, by and through its agents,

breached its duty of good faith and fair dealing by denying or delaying payment of benefits to



Plaintiff's Original Petition atid Request for Disclosure
                                                           Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 5 of 25



Plaintiff in accordance with his insurance agreement when it was reasonably clear that it should

do so. As a result, Defendant is in violation of Texas Insurance Code, Chapter 542, et seq. As a

proximate result of the breach of duty of fair dealing, Plaintiff suffered damages, which are more

fully outlined herein below.

                                                  INSURANCE CODE VIOLATIONS

           In violation of Chapter 541 of the Texas Insurance Code, Defendant has knowingly and

intentionally engaged in unfair settlement practices with respect to this claim including, but not

limited to, failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

a claim with respect to which the insurer's liability has become reasonably clear; and refusing to

pay a claim without conducting a reasonable investigation with respect to the claim.

            Further, Defendant violated Chapter 542 by requiring Plaintiff to institute this suit because

of the inadequate offer it made to Plaintiff to settle this claim.

                                                           DTPA CLAINI

           Plaintiff is a consumer under the DTPA because Plaintiff is an individual who purchased

services. Defendant is an insurance company and can be sued under the DTPA. Defendant violated

the DTPA when Defendant committed an act or practice in violation of Texas Insurance Code

chapter 541. Defendant knowingly and intentionally engaged in unfair settlement practices

including, but not limited to:

                1. Failing to attempt in good faith to bring about a prompt, fair, and equitable

                      settlement; and

                2. Refusing to pay a claim without conducting a reasonable investigation.

           All of the above acts and/or omissions were a producing cause of Plaintiff's substantial

damages.


Plaintiff's Original Petition and Request for Disclosure
                                                           Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 6 of 25



                                                AGENCY/RESPONDENT SUPERIOR

            Whenever it is alleged in this Petition that Defendant did any act, omission or thing, it is

meant that Defendant's employees, agents, officers, directors, servants, apparent agents, ostensible

agents, agents by estoppel and/or representatives did such act, omission or thing and that at the

time such act, omission or thing was done, it was done with the actual or implied knowledge of

Defendant or was done with the full authorization or ratification of Defendant or was done in the

normal and routine course and scope of agency or employment of Defendant's employees, agents,

officers, directors, servants, apparent agents or ostensible agents, agents by estoppel and/or

representatives.

                                            PETITION FOR DECLARATORY RELIEF

           Based on the foregoing facts, and pursuant to the policy of insurance in force and effect

between Plaintiff and Defendant at the time of the subject incident, Plaintiff seeks declaratory

judgment pursuant to the Texas Civil Practice & Remedies Code Chapter 37, construing the

contract of insurance and declaring Plaintiff's rights and obligations . under the contract.

Specifically, Plaintiff seeks the Court to:

                 1. Find that the driver that caused the wreck was negligent;

                 2. Determine the amount of damages that Plaintiff suffered in the wreck;

                 3. Determine the amount that Plaintiff is legally entitled to recover from the driver

                      that caused the wreck;

                 4. Find that the driver that caused the wreck was an uninsured/underinsured motorist;

                 5. Find that Plaintiff is entitled to recover Plaintiff's damages from Defendant that

                      resulted from the motor vehicle collision that is the subject of this suit.




Plaintiff's Original Petition and Request for Disclosure
                                                           Exhibit B
     Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 7 of 25



                 6. Find that Plaintiff's damages fall within the coverage afforded Plaintiff under the

                      policy with Defendant; and

                 7. Find the amount of damages, attorneys' fees, interest and court costs that Defendant

                      is obligated to pay.

                                                             DAMAGES

           Plaintiff sustained personal injuries and damages proximately caused by the negligence of

the underinsured driver described above. As a result of these injuries, he has suffered the following

damages:

                 1. Physical pain and suffering in the past;

                2. Physical pain and suffering in the future;

                 3. Mental anguish in the past;

                 4. Mental anguish in the future;

                 5. Physical impairment in the past;

                 6. Physical impairment in the fiiture;

                 7. Medical expenses in the past;

                 8. Medical expenses, that in all reasonable probability, Plaintiff will incur in the

                      future;

                 9. Past and future disfigurement; and

                 10. Past and future loss of earning capacity.

           Plaintiff seeks fair and reasonable compensation for his damages together with pre-

judgment and post judgment interest at the maximum amount for the maximum period allowed by

law. All damages sought herein are within this Court's jurisdictional limits.




Plaintiff's Original Petition and Request for Disclosure
                                                           Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 8 of 25



                                                           ATTORNEY'S FEES

           Plaintiff is entitled to recover reasonable and necessary attorney fees for prosecuting this

suit under the Texas Insurance Code, Texas Deceptive Trade Practices Act, and Texas Civil

Practice and Remedies Code Chapter 37.

                                                    REQUEST FOR DISCLOSURE

           Pursuant to Texas Rule of Civil Procedure 194, you are requested to disclose, within fifty

(50) days of service of this request, the information or material described in Rule 194.2 (a)-(1).

                                                   DOCUIVIENTS TO BE USED

           Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff intends to use all documents

exchanged and produced between the parties including, but not limited to, correspondence and

discovery responses, during the trial of the above-entitled and numbered cause.

                                        DESIGNATED E-SERVICE F+ -1V)(AIL ADDRESS

           The following is the undersigned attorney's designated e-Service e-mail address for all e-

served documents and notices, filed and unfiled, pursuant to Texas Rule of Civil Procedures

21(f)(2) and 21 a: houstonservice@sloanfirm.com. This is the undersigned's only e-Service e-mail

address, and service through any other e-mail address will be considered invalid.

                                                               PRAYER

           Plaintiff request that Defendant be cited to appear and answer, and that upon final hearing,

Plaintiff shall recover the following:

                 1. Judgment against Defendant in a sum in excess of the minimum jurisdictional limits

                      of the Court for Plaintiff's damages;

                2. Prejudgment interest;

                 3. Post judgment interest;



Plaintiff's Original Petition and Request for Disclosure
                                                           Exhibit B
      Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 9 of 25



                 4. Costs of court;

                 5. Attorney's fees;

                 6. All statutory "additional" damages; and

                 7. All such other relief, at law or in equity, to which Plaintiff may show himself to be

                       entitled.

                                                              Respectfully submitted,

                                                             By: /s/ Joseph K. Jones
                                                             JOSEPH K.JONES
                                                             State Bar No. 24076466
                                                             jjones@sloanfirm.com
                                                             SEAN KOCH
                                                             State Bar No. 24104502
                                                             skoch@sloanfirm.com
                                                             SLOAN, HATCHER, PERRY, RUNGE
                                                                ROBERTSON & SMITH
                                                             3000 Smith Street, Suite 4
                                                             Houston, Texas 77006
                                                             Phone: 713-520-8833
                                                             Fax: 713-520-9933
                                                             E-Service E-mail: houstonservice@sloanfirm.com
                                                             E-Service is only accepted at the above designated
                                                             e-Service e-mail address

                                                             ATTORNEYS FOIt PLAINTIFF




Plaintiff s Orieinal Petition and Request for Disclosure
                             Exhibit B
Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 10 of 25            10/3/2019 2:41 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 37363183
                                                                            By: DANIELLE JIMENEZ
                                                                            Filed: 10/3/2019 2:41 PM




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                     ffic
                  yO
               op
            C
          ial
        fic
     of
  Un
                             Exhibit B
Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 11 of 25




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                           of
                         e
                     ffic
                  yO
               op
            C
          ial
        fic
     of
  Un
                             Exhibit B
Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 12 of 25




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
  Un
                                         Exhibit B
     Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 13 of 25                            10/25/2019 9:59 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 37960951
                                                                                                          By: Joshua Carroll
                                                                                                Filed: 10/25/2019 9:59 AM

                                    CAUSE NO. 2019-70226

ROBERT JONES                                          §       IN THE DISTRICT COURT
                                                      §
V.                                                    §       HARRIS COUNTY, TEXAS
                                                      §
STATE FARM MUTUAL AUTOMOBILE                          §
INSURANCE COMPANY                                     §       334TH JUDICIAL DISTRICT

                                  DEFENDANT’S ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

files this Answer to Plaintiff’s Petition and all subsequent supplemental and/or amended petitions

filed against it and would respectfully show the Court and Jury as follows:

                                                I.

       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Defendant

denies each and every, all and singular, the allegations contained in Plaintiff’s Petition, and

demand strict proof thereof.

                                                II.

       Defendant would show that Plaintiff has failed to fulfill the conditions precedent for

bringing an uninsured/underinsured motorist claim against Defendant. Specifically, Plaintiff has

failed to establish that he is legally entitled to recover damages from the owner or operator of an

uninsured/underinsured motor vehicle because of bodily injury sustained by him, caused by an

accident. Part C of the State Farm Texas Personal Auto Policy.

                                               III.

       Pleading further, Defendant would show that it is entitled to all credits and offsets

allowed under the policy against any damages awarded by the jury. Such credits and offsets
                                           Exhibit B
    Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 14 of 25



include, but are not limited to, all PIP payments made by State Farm to Plaintiff and an offset, if

any, in an amount up to Tho Thi Le’s liability limits.

                                                 IV.

        Defendant would show that Plaintiff’s “extra-contractual” allegations are premature and

without merit since no breach of the contract has occurred.

                                                  V.

        Defendant asserts that Plaintiff is not entitled to attorney fees in this case as there has not

yet been a showing of liability or damages entitling Plaintiff to recovery of underinsured motorist

benefits.

                                                 VI.

        Defendant asserts that Plaintiff is not entitled to pre-judgment interest or any other

damages beyond the policy limits of underinsured motorist coverage under the subject insurance

contract.

                                                 VII.

        Plaintiff’s right to recover medical expenses is limited by the provision of TEX. CIV.

PRAC. & REM. CODE 41.0105. Plaintiff is only entitled to recover the amount paid or incurred by

or on behalf of the Plaintiff.

                                                VIII.

        Defendant reserves the right to amend this Answer pursuant to the said Rules of Civil

Procedure.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Defendant be

released and discharged of the charges filed against it; that Plaintiff take nothing by reason of
                                         Exhibit B
    Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 15 of 25



this suit; and for such other and further relief to which Defendant may be justly entitled and for

which Defendant will forever pray.

                                             Respectfully submitted,

                                             GERMER PLLC




                                             By:
                                                    DALE M. “RETT” HOLIDY
                                                    State Bar No. 00792937
                                                    GREGORY M. HOWARD
                                                    State Bar No. 24042989
                                                    ghoward@germer.com
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, TX 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile

                                             ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all
counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure, on this 25th
day of October, 2019.




                                             GREGORY M. HOWARD
                                                                 Exhibit B
              Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 16 of 25


       Envelope ID :37960951


Case Number : 201970226


Case Type

Jurisdiction : Harris County - 334th Civil District Court                   Case Category : Civil - Injury or Damage

Case Type : Motor Vehicle Accident                                          Filer Type : Attorney

Payment Account: File & ServeXpress CC                                      Attorney : Gregory Howard

Case Number: 201970226

Client Matter ID: 99887                                                     Date Filed: 10/25/2019 09:59:37 AM




Parties               3

          Sending Party                            Party Type                           Name                            Address

                                                                            STATE FARM MUTUAL AUTOM
                                                                            OBILE INSURANCE COMPANY
                                        Registered Agent
                                                                            (AN INSURANCE CARRIER) N
                                                                            A

                                                                            STATE FARM MUTUAL AUTOM
                                        Defendant / Respondent              OBILE INSURANCE COMPANY
                                                                            NA

                                        Plaintiff / Petitioner / Old Name   JONES ROBERT




Documents

             Filing         Filing          Original        Converted       Stamped         Optional     Document      Document
 Status                                                                                                                              Fees
             Code         Description      Document         Document        Document        Services     Category      Description
                                                                 Exhibit B
                Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 17 of 25
                Filing         Filing          Original      Converted        Stamped       Optional     Document         Document
 Status                                                                                                                                   Fees
                Code         Description      Document       Document         Document      Services     Category         Description

               Answer/
               Respon
 Submitt       se / Wai
                                                                                                        Answer to Or
 ed            ver (Le      Defendant's A    JONES-Ans                                                                   Defendant's A
                                                                                                        iginal Petitio                   $0.00
               ad Doc       nswer            wer.pdf                                                                     nswer
 cancel                                                                                                 n
               ument)
               Note to
               Clerk:

               No Fee
               Docum
 Submitt       ents (Le
 ed                         Demand for J     JONES-Jury                                    Jury Fee(1                    Demand for J
               ad Doc                                                                                   Jury Charge                      $40.00
                            ury Trial        Demand.pdf                                    * $40.00)                     ury Trial
 cancel        ument)
               Note to
               Clerk:




Responsible for Filing Fees : STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY NA
Send Accepted Notifications To:

Service Contact 7

    e-Serve                   Name           Email Address          Public               Attached To            Status           Date Opened

                                                                                   STATE FARM MUT
                                            azayas@germer.co                       UAL AUTOMOBILE
          No             Amber Zayas                                 Yes                                                      Unopened
                                            m                                      INSURANCE COM
                                                                                   PANY NA

                                                                                   STATE FARM MUT
                         Christine Herna    chernandez@germ                        UAL AUTOMOBILE
      Yes                                                            Yes                                 Sent                 Unopened
                         ndez               er.com                                 INSURANCE COM
                                                                                   PANY NA

                                                                                   STATE FARM MUT
                                            cwallace@germer.c                      UAL AUTOMOBILE
          No             Cynthia Wallace                             Yes                                                      Unopened
                                            om                                     INSURANCE COM
                                                                                   PANY NA

                                                                                   STATE FARM MUT
                                            ghoward@germer.c                       UAL AUTOMOBILE
          No             Greg Howard                                 Yes                                                      Unopened
                                            om                                     INSURANCE COM
                                                                                   PANY NA

                                            houstonservice@sl
      Yes                Joseph Jones                                    No        JONES ROBERT          Sent                 Unopened
                                            oanfirm.com

                                            jjones@sloanfirm.c
      Yes                Joseph Jones                                    No        JONES ROBERT          Sent                 Unopened
                                            om

                                            skoch@sloanfirm.c
      Yes                Sean Koch                                       No        JONES ROBERT          Sent                 Unopened
                                            om




Fees Calculation
                                               Exhibit B
           Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 18 of 25
Allowance Charge Reason                                           Amount

                                    Case Initiation Fee($)         $0.00

                                             Filing Fee($)         $0.00

                                             Filing Fee($)         $0.00

                                  Optional Service Fee($)          $40.00

                                    Total Service Fees($)          $0.00

                                Total Service Tax Fees($)          $0.00

                                     Convenience Fee($)            $1.23

                            Total Provider Service Fees($)         $2.24

                               Total Provider Tax Fees($)          $0.18

                              Total Court Service Fees($)          $0.00

                                            Total Fees($)          $43.65
                                           Exhibit B
     Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 19 of 25                          10/25/2019 9:59 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 37960951
                                                                                                        By: Joshua Carroll
                                                                                              Filed: 10/25/2019 9:59 AM

                                    CAUSE NO. 2019-70226

ROBERT JONES                                       §           IN THE DISTRICT COURT
                                                   §
V.                                                 §           HARRIS COUNTY, TEXAS
                                                   §
STATE FARM MUTUAL AUTOMOBILE                       §
INSURANCE COMPANY                                  §           334TH JUDICIAL DISTRICT

                                DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES     NOW,      STATE      FARM        MUTUAL       AUTOMOBILE           INSURANCE

COMPANY, Defendant herein and demands a trial by jury. The requisite jury fee is being

tendered with the filing of this demand.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court grant a

trial by jury.

                                             Respectfully submitted,

                                             GERMER PLLC




                                             By:
                                                       DALE M. “RETT” HOLIDY
                                                       State Bar No. 00792937
                                                       GREGORY M. HOWARD
                                                       State Bar No. 24042989
                                                       ghoward@germer.com
                                                       2929 Allen Parkway, Suite 2900
                                                       Houston, TX 77019
                                                       (713) 650-1313 – Telephone
                                                       (713) 739-7420 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                       Exhibit B
   Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 20 of 25



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all
counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure, on this 25th
day of October, 2019.




                                           GREGORY M. HOWARD
                                                                 Exhibit B
              Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 21 of 25


       Envelope ID :37960951


Case Number : 201970226


Case Type

Jurisdiction : Harris County - 334th Civil District Court                   Case Category : Civil - Injury or Damage

Case Type : Motor Vehicle Accident                                          Filer Type : Attorney

Payment Account: File & ServeXpress CC                                      Attorney : Gregory Howard

Case Number: 201970226

Client Matter ID: 99887                                                     Date Filed: 10/25/2019 09:59:37 AM




Parties               3

          Sending Party                            Party Type                           Name                            Address

                                                                            STATE FARM MUTUAL AUTOM
                                                                            OBILE INSURANCE COMPANY
                                        Registered Agent
                                                                            (AN INSURANCE CARRIER) N
                                                                            A

                                                                            STATE FARM MUTUAL AUTOM
                                        Defendant / Respondent              OBILE INSURANCE COMPANY
                                                                            NA

                                        Plaintiff / Petitioner / Old Name   JONES ROBERT




Documents

             Filing         Filing          Original        Converted       Stamped         Optional     Document      Document
 Status                                                                                                                              Fees
             Code         Description      Document         Document        Document        Services     Category      Description
                                                                 Exhibit B
                Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 22 of 25
                Filing         Filing          Original      Converted        Stamped       Optional     Document         Document
 Status                                                                                                                                   Fees
                Code         Description      Document       Document         Document      Services     Category         Description

               Answer/
               Respon
 Submitt       se / Wai
                                                                                                        Answer to Or
 ed            ver (Le      Defendant's A    JONES-Ans                                                                   Defendant's A
                                                                                                        iginal Petitio                   $0.00
               ad Doc       nswer            wer.pdf                                                                     nswer
 cancel                                                                                                 n
               ument)
               Note to
               Clerk:

               No Fee
               Docum
 Submitt       ents (Le
 ed                         Demand for J     JONES-Jury                                    Jury Fee(1                    Demand for J
               ad Doc                                                                                   Jury Charge                      $40.00
                            ury Trial        Demand.pdf                                    * $40.00)                     ury Trial
 cancel        ument)
               Note to
               Clerk:




Responsible for Filing Fees : STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY NA
Send Accepted Notifications To:

Service Contact 7

    e-Serve                   Name           Email Address          Public               Attached To            Status           Date Opened

                                                                                   STATE FARM MUT
                                            azayas@germer.co                       UAL AUTOMOBILE
          No             Amber Zayas                                 Yes                                                      Unopened
                                            m                                      INSURANCE COM
                                                                                   PANY NA

                                                                                   STATE FARM MUT
                         Christine Herna    chernandez@germ                        UAL AUTOMOBILE
      Yes                                                            Yes                                 Sent                 Unopened
                         ndez               er.com                                 INSURANCE COM
                                                                                   PANY NA

                                                                                   STATE FARM MUT
                                            cwallace@germer.c                      UAL AUTOMOBILE
          No             Cynthia Wallace                             Yes                                                      Unopened
                                            om                                     INSURANCE COM
                                                                                   PANY NA

                                                                                   STATE FARM MUT
                                            ghoward@germer.c                       UAL AUTOMOBILE
          No             Greg Howard                                 Yes                                                      Unopened
                                            om                                     INSURANCE COM
                                                                                   PANY NA

                                            houstonservice@sl
      Yes                Joseph Jones                                    No        JONES ROBERT          Sent                 Unopened
                                            oanfirm.com

                                            jjones@sloanfirm.c
      Yes                Joseph Jones                                    No        JONES ROBERT          Sent                 Unopened
                                            om

                                            skoch@sloanfirm.c
      Yes                Sean Koch                                       No        JONES ROBERT          Sent                 Unopened
                                            om




Fees Calculation
                                               Exhibit B
           Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 23 of 25
Allowance Charge Reason                                           Amount

                                    Case Initiation Fee($)         $0.00

                                             Filing Fee($)         $0.00

                                             Filing Fee($)         $0.00

                                  Optional Service Fee($)          $40.00

                                    Total Service Fees($)          $0.00

                                Total Service Tax Fees($)          $0.00

                                     Convenience Fee($)            $1.23

                            Total Provider Service Fees($)         $2.24

                               Total Provider Tax Fees($)          $0.18

                              Total Court Service Fees($)          $0.00

                                            Total Fees($)          $43.65
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 2
                                                        Exhibit B
        Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 24 of 25


HCDistrictclerk.com            JONES, ROBERT vs. STATE FARM MUTUAL                                          10/31/2019
                               AUTOMOBILE INSURANCE COMPANY
                               Cause: 201970226    CDI: 7  Court: 334

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                                  CURRENT PRESIDING JUDGE
File Date                    9/26/2019                        Court             334th
Case (Cause) Location        Civil Intake 1st Floor           Address           201 CAROLINE (Floor: 14)
Case (Cause) Status          Ready Docket                                       HOUSTON, TX 77002
                                                                                Phone:7133686500
Case (Cause) Type            Motor Vehicle Accident
                                                              JudgeName         STEVEN KIRKLAND
Next/Last Setting Date       1/25/2021
                                                              Court Type        Civil
Jury Fee Paid Date           10/25/2019



ACTIVE PARTIES
Name                                           Type                                           Post Attorney
                                                                                              Jdgm
JONES, ROBERT                                  PLAINTIFF - CIVIL                                      JONES, JOSEPH
                                                                                                      KYLE
STATE FARM MUTUAL AUTOMOBILE                   DEFENDANT - CIVIL                                      HOWARD,
INSURANCE COMPANY                                                                                     GREGORY
                                                                                                      MICHAEL
STATE FARM MUTUAL AUTOMOBILE                   REGISTERED AGENT
INSURANCE COMPANY (AN INSURANCE
CARRIER)


INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                                     Order        Post Pgs Volume Filing                  Person




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=uurc9ptK2...                          10/31/2019
Office of Harris County District Clerk - Marilyn Burgess                    Page 2 of 2
                                                               Exhibit B
        Case 4:19-cv-04282 Document 1-2 Filed on 10/31/19 in TXSD Page 25 of 25



                                                            Signed            Jdgm         /Page      Attorney               Filing
10/30/2019      DESIGNATED TRIAL READY                                               0
10/25/2019      JURY FEE PAID (TRCP 216)                                             0
10/25/2019      ANSWER ORIGINAL PETITION                                             0                HOWARD, GREGORY        STATE FARM
                                                                                                      MICHAEL                MUTUAL
                                                                                                                             AUTOMOBILE
                                                                                                                             INSURANCE
                                                                                                                             COMPANY
9/26/2019       ORIGINAL PETITION                                                    0                JONES, JOSEPH KYLE JONES,
                                                                                                                         ROBERT


SETTINGS
Date Court Post Docket Type                      Reason                                  Results Comments              Requesting Party
           Jdgm
1/25/2021 334             Another Docket         COORDINATORS REMINDER
10:05
AM
4/26/2021 334             Trial Setting          Trial on Merits
09:00
AM


SERVICES
Type Status                      Instrument Person                 Requested Issued Served Returned Received Tracking Deliver
                                                                                                                      To
CITATION SERVICE         ORIGINAL                STATE FARM 9/26/2019           9/27/2019 10/1/2019                          73677461       E-MAIL
         RETURN/EXECUTED PETITION                MUTUAL
                                                 AUTOMOBILE
                                                 INSURANCE
                                                 COMPANY
                                                 (AN
                                                 INSURANCE
                                                 CARRIER)
     211 E 7TH STREET SUITE 620 AUSTIN TX 78701



DOCUMENTS
Number             Document                                                                                      Post Date              Pgs
                                                                                                                 Jdgm
87787149           Defendant's Answer                                                                                 10/25/2019        3
87787150           Demand for Jury Trial                                                                              10/25/2019        2
87438409           CITATION: STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY:                                          10/03/2019        3
87318903           Plaintiff's Original Petition and Request for Disclosure                                           09/26/2019        8
 ·> 87318905       Request for Issuance of Service                                                                    09/26/2019        1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=uurc9ptK2...                                              10/31/2019
